Citation Nr: 1040262	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from July 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in part, denied the above claim.  Additional 
claims were denied in the rating action, however, in his VA Form 
9 dated in December 2006, the Veteran specified that he was only 
appealing the issue of entitlement to service connection for 
bladder cancer, claimed as secondary to Agent Orange exposure.  


FINDING OF FACT

Bladder cancer did not have its onset during service and is not 
related to any in-service disease or injury, including exposure 
to Agent Orange.


CONCLUSION OF LAW

Bladder cancer was not incurred in active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, an April 2005 letter 
advised the Veteran of the evidence necessary to substantiate his 
claim for service connection and the respective obligations of 
the Veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim was thereafter 
denied in a July 2005 RO rating decision.  Additional VCAA notice 
was also sent by letters in March and April 2006, which provided 
notice on the issues of establishing a disability rating and 
effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thereafter, a statement of the case again denied the 
claim in October 2006, at which time the Veteran was again 
advised of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); VAOPGCPREC 8-2003 (Dec. 2003).  The Veteran has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims folder, 
as are post-service VA and private treatment records.  The 
Veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents or 
records contained within the claims folder.  

The Veteran has also not indicated any intention to provide 
additional evidence in support of his claim, and has not 
requested that VA assist him in obtaining any other evidence.  
While the Board has considered remanding this matter for the 
purpose of obtaining a medical opinion, the Board does not find 
that it is warranted in this case.  As discussed more fully 
below, bladder cancer is not among the list of diseases 
recognized by the Secretary as warranting presumptive service 
connection based on exposure to Agent Orange, the Veteran's 
service treatment records are negative for any complaints or 
findings of a bladder disorder, and the Veteran does not assert 
continuity of symptomatology since service, but rather that he 
developed bladder cancer as a result of in-service exposure to 
Agent Orange after his discharge from service.  Thus, the Board 
finds that an examination and etiological opinion is not required 
pursuant to 38 C.F.R. § 3.159(c)(4) (2010).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has 
also not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to Service Connection for Bladder Cancer, 
Claimed as Secondary to Agent Orange Exposure

"In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (2010).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e) (2010).  Note 2 of this provision provides that for 
purposes of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

In addition, when a veteran served 90 days or more during a 
period of war and a malignant tumor becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that he developed bladder cancer after his 
discharge from service as a result of his exposure to Agent 
Orange during service in Vietnam.  

The Veteran's service treatment records do not reflect any 
complaints or treatment for any condition of the bladder, and 
genitourinary examination at the time of the Veteran's discharge 
from service was not indicated as revealing any significant 
findings.  

Private treatment records for the period of April 2002 to May 
2005 reflect that in May 2002, the Veteran complained of pain in 
the left side.  Examination of the lower abdominal area, left 
lower quadrant, revealed an area that was very tender.  The 
assessment at this time was diverticulitis of the left lower 
quadrant.  Thereafter, diagnostic imaging in March 2004 revealed 
findings indicated to be consistent with a bladder tumor, and 
following computed tomography (CT) of the pelvis in April 2004, 
there was an impression that included bladder tumor identified in 
the right side of the bladder, adjacent to the ureterovesical 
junction, adjacent to and slightly above the ureterovesical 
junction on the right.  Cystoscopy and biopsy were suggested at 
this time.  Approximately one week later, a consulting urologist, 
Dr. Robert McKnight, indicated that diagnostic studies had 
revealed a 2 centimeter bladder tumor above the right ureteral 
orifice, and that the Veteran was scheduled for a transurethral 
resection (TUR) of the bladder tumor on April 20, 2004.  

A private operative report, dated April 20, 2004, reflects that 
the Veteran underwent a transurethral resection of his bladder 
tumor, the main part of which was described as 2 centimeters in 
size with an additional 2 centimeters of tumor extending outward.  
Additional tumors were removed in December 2004 and March 2005.  
In April 2005, it was noted that the Veteran was probably going 
to be started on chemotherapy.  

A VA treatment record from April 2005 reflects that the Veteran's 
diagnoses included bladder cancer.  

Additional private treatment records for the period of May 2005 
to January 2006 reflect that in May 2005, it was noted that the 
Veteran had experienced two recurrences of his bladder cancer, 
one in September 2004 and a second, in March 2005.  Nothing 
significant was noted at the time of this evaluation and the 
impression included transitional cell cancer of the bladder, 
recurrent.  In July and October 2005, there was no evidence of 
transitional cell cancer of the bladder.  In January 2006, a 
lesion consistent with transitional cell cancer was noted on 
cystoscopy, and the Veteran was to call back to schedule surgery.  

With respect to the Veteran's claim for service connection for 
bladder cancer, the record reflects various diagnoses of this 
disorder, and recurrences in 2004, 2005, and 2006.  Therefore, 
the Board concedes the existence of current disability with 
respect to the Veteran's claims.  In addition, based on the 
Veteran's service in Vietnam, the Board concedes the Veteran's 
claimed exposure to Agent Orange while in Vietnam.  However, 
while exposure to Agent Orange is conceded, since bladder cancer 
has not been recognized by the Secretary as a condition that is 
entitled to presumptive service connection based on such 
exposure, the Veteran is not entitled to service connection for 
this disorder on a presumptive basis.  See 38 C.F.R. § 3.309(e) 
(2010).  As there is also no evidence that the Veteran's bladder 
cancer manifested within one year of his discharge from service 
in December 1975, there is also no basis to establish service 
connection based on the one year presumptive provisions 
applicable to certain chronic diseases such as malignant tumors.  
See 38 C.F.R. § 3.307, 3.309 (2010).  

Therefore, in order to prevail on the claim, there must be 
evidence linking the Veteran's bladder cancer to service, either 
based on exposure to Agent Orange or on some other basis.  In 
this case, since the Veteran is not entitled to presumptive 
service connection based on exposure to Agent Orange because 
bladder cancer is not one of the diseases entitled to such a 
presumption, there would have to be competent medical evidence 
linking the Veteran's bladder cancer to service, or to a period 
of one year after service, either based on exposure to Agent 
Orange or otherwise, and the record does not contain such 
evidence.

There is no evidence of complaints or treatment of any relevant 
symptoms in service, and the Veteran's concedes that his cancer 
did not develop until after his discharge from service.  
Moreover, the evidence of record reflects that his bladder cancer 
was first diagnosed many years after service, in approximately 
March 2004.

There is simply no competent medical evidence of record showing 
that the Veteran's bladder cancer had its onset during active 
service or is related to any in-service disease or injury, 
including exposure to herbicides.  It should also be noted that 
the statements of the Veteran that may seek to link current 
relevant symptoms or diagnoses to active military service and/or 
Agent Orange exposure are of minimal or no weight as this is not 
the type of disorder that a lay person may diagnose or help to 
establish etiology.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  The Board also notes that the Veteran has not 
reported a continuity of symptomatology since service.  

Accordingly, based on all of the foregoing, the Board finds that 
the preponderance of the evidence is against a relationship 
between the Veteran's bladder cancer and service, and that the 
claim should therefore be denied.  


ORDER

Service connection for bladder cancer, claimed as secondary to 
Agent Orange exposure, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


